DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 09 June 2022.  In view of this communication, claims 1-15 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 09 June 2022, have been fully considered and are persuasive.  
The Applicant’s arguments state that claims 13 and 14 have been rewritten in independent form.  Thus, the previous grounds of rejection under 35 U.S.C. 112(d) have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an electric motor comprising: 
a stator including a stator core having a first core end situated on a first side in an axial direction and a second core end situated on a second side opposite to the first side in the axial direction, a first plate formed in an L shape in a cross section, and a second plate formed in an L shape in a cross section; and 
a rotor disposed inside the stator and including a rotor core, a first rotor end situated on the first side of the rotor core, and a second rotor end situated on the second side of the rotor core, 
wherein the rotor core is longer than the stator core in the axial direction, 
the first rotor end is situated outwardly away from the first core end in the axial direction, 
the first plate and the second plate are disposed on the first side of the stator core, 
the first plate includes: 
a first facing part facing the rotor core; and 
a first base part provided on the first side of the stator core, 
the second plate includes: 
a second facing part facing the rotor core; and 
a second base part provided on the first side of the stator core, and 
the first facing part and the second facing part adjoin in a circumferential direction with a gap in between.
Regarding claim 15, and all claims dependent thereon, the prior art does not disclose, inter alia, a manufacturing method of an electric motor including: 
a stator including a stator core having a first core end situated on a first side in an axial direction and a second core end situated on a second side opposite to the first side in the axial direction, a first plate formed in an L shape in a cross section, and a second plate formed in an L shape in a cross section; and a rotor including a rotor core that is longer than the stator core in the axial direction, a first rotor end situated on the first side of the rotor core, and a second rotor end situated on the second side of the rotor core, the manufacturing method comprising: 
disposing the first plate on the first core end so as to face the rotor core; 
combining the second plate with the first plate so that a part of the second plate adjoins a part of the first plate in a circumferential direction with a gap in between and also faces the rotor core; and 
inserting the rotor into an inside of the stator so that the first rotor end is situated outwardly away from the first core end in the axial direction.
While the prior art (see specific citations below) discloses compressor motors having rotors with longer axial lengths than their stators, and stators having L-shaped plates on their axial ends, the prior art does not disclose the specific arrangement of said plates recited in the above claims.  Specifically, the arrangement of two plates on one end, that “adjoin in a circumferential direction” (see elements 19b and 20b in fig. 3-4 of the present application) is not disclosed or suggested by the prior art.  Therefore, the device of claim 1 and the method of claim 15 are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Tsuchida et al. (US 2017/0098970 A1) discloses an electric motor for driving a compressor, whose rotor is longer in the axial direction than its stator. 

    PNG
    media_image1.png
    714
    817
    media_image1.png
    Greyscale

Banba et al. (US 2014/0210284 A1) discloses an electric motor whose rotor is longer in the axial direction than its stator, wherein the stator comprises first plates at either axial end of the stator core having L-shaped cross-sections and first facing parts facing the rotor with gaps in the circumferential direction.

    PNG
    media_image2.png
    571
    802
    media_image2.png
    Greyscale

Yoshikawa et al. (US 2013/0119835 A1) discloses an electric motor whose rotor is longer in the axial direction than its stator, wherein the stator comprises first and second plates at either axial end of the stator core having L-shaped cross-sections, each plate having first facing parts facing the rotor, wherein the plates are formed with specific thicknesses. 

    PNG
    media_image3.png
    407
    831
    media_image3.png
    Greyscale


Kawasaki et al. (US 2011/0006620 A1) discloses an electric motor whose rotor is longer in the axial direction than its stator, wherein the stator comprises first and second plates at either axial end of the stator core having L-shaped cross-sections, each plate having first facing parts facing the rotor, wherein the plates are formed with specific thicknesses.

    PNG
    media_image4.png
    449
    802
    media_image4.png
    Greyscale

Yoshikawa et al. (JP 2009-095130 A) discloses an electric motor whose rotor is longer in the axial direction than its stator, wherein the stator comprises first plates at either axial end of the stator core having L-shaped cross-sections and first facing parts facing the rotor with gaps in the circumferential direction.<fig 1 and 3>

    PNG
    media_image5.png
    304
    635
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834